DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 limits the proportion of perfluoropolyether-group containing silane to be more than 50 parts by mass based on 100 parts of the silane and solvent, a range that encompasses over 99 parts.  However, independent claim 1 limits the proportion of the silane to 30 to 99 parts by mass based on 100 parts of the silane and solvent.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (JP 7-53919 A).
	Sato et al. is directed to a composition for forming a water repellent coating (paragraph 0001).  The composition comprises compounds of formula (1) and (2) (paragraph 0007):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein Rf1 may be perfluorooxyalkyl groups (1b), (1c), or (1d) (paragraph 0011):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

and Rf2 may be perfluorooxyalkyl groups (2b), (2c), or (2d) (paragraph 0019):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The composition may further contain a catalyst, silane coupling agents, and other additives (paragraphs 0025-0028).  The composition may be diluted with a non-aqueous organic solvent, such as a fluorine-based solvent (paragraph 0029).  The composition may be applied to powders (paragraph 0030), i.e. pellets.
	In the embodiment of Example 2 (paragraph 0033), the composition comprises 0.2 parts dibutyltin dilaurate catalyst, 10 parts of a silane compound having a perfluoroalkyl group, and 90 parts of the silane:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

diluted with a solvent to a concentration of 50% by weight (paragraph 0033).  The above silane reads on formula (B2) of instant claim 6 with hydrolyzable group (CH3O) corresponding to R13, n1 is 3, 1 is 1, X3 corresponding to the divalent group -(CH2)3-NHC(O)-.  Thus, this composition contains 90 parts of a perfluoropolyether group containing silane and 0.2+10+90=100.2 parts solvent - i.e. 90 parts perfluoropolyether group containing silane based on 190.2 parts total about of silane and solvent or about 47 parts silane to 100 parts total of silane and solvent.  The composition is applied to a glass slide (paragraph 0033).
	Regarding claim 10, the recitation that the composition is "for vacuum deposition" represents an intended use and it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.
	Regarding claim 13, the glass slide to which the composition is applied to form a coating film reads on an optical member.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato et al. (JP 7-53919 A).
	Sato et al. teach all the limitations of claim 5, as outlined above, except for specifying the viscosity of the composition.
	However, since the composition of Sato et al. comprises a perfluoropolyether group-containing silane and solvent that read on the silane and solvent recited in the instant claims present in proportions that also read on the proportions recited in the instant claims, one of ordinary skill in the art would expect the resulting coating to inherently satisfy the limitations of claim 5.  Alternatively, it would have required no more than routine experimentation and ordinary skill to determine a suitable viscosity for the composition and, since the composition of Sato et al. is designed to serve the same purpose as that of the instant invention (i.e. a water repellent coating composition), one of ordinary skill in the art would expect this viscosity to satisfy the limitations of claim 5.

Claim Rejections - 35 USC § 103
Claims 2 and 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 7-53919 A).
	Sato et al. teach all the limitations of claims 2 and 3, as outlined above, except for exemplifying embodiments wherein: the perfluoropolyether group-containing silane is more than 50 parts by mass based on 100 parts by mass of the total of the silane and solvent (claim 2), and the solvent is a fluorine-atom containing solvent (claim 3).
	Regarding claim 2, the silane content in the composition of Example 2 - i.e. about 47 parts silane per 100 parts total of silane and solvent - is close enough to the lower limit recited in claim 2 that one of ordinary skill in the art would have expected the compositions to have similar properties, particularly since the composition is not required to be diluted with solvent.  Therefore, since Sato et al. teach that a composition having 47 parts silane based on 100 parts silane and solvent as well as one having 100 parts silane (i.e. no solvent) may both be used to form their water repellent coating, one of ordinary skill in the art would expect values in between those points to also provide a usable coating composition.  Additionally, the courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	Regarding claim 3, since Sato et al. include fluorine-based solvents, such as trifluorobenzene, among examples of suitable organic solvents (paragraph 0029), it would have been obvious to one of ordinary skill in the art to use a fluorine-atom containing solvent to dilute the composition of Sato et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 7-53919 A) in view of Matsuda et al. (JP 2015-214664 A).
	Sato et al. teach or suggest all the limitations of claim 4, as outlined above, except for specifying that water content in the non-aqueous solvent.
	Matsuda et al. is directed to a coating composition comprising hydrolyzable group-containing silane modified with a fluoropolyether group and a solvent (paragraph 0010).  The solvents are organic solvents (paragraph 0061) with a water content of 20 ppm by mass or less to improve storage stability (paragraph 0062).
	It would have been obvious to one of ordinary skill in the art to ensure that the non-aqueous organic solvent of Sato et al. has a water content of 20 ppm by mass or less to yield a composition having improved storage stability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787